Exhibit 10.1

 

SUBLEASE

 

This Sublease (“Sublease”) is made as of January ___, 2017 (the “Effective
Date”) by and between CSR Technology, Inc., a Delaware corporation
(“Sublandlord”) and Exar Corporation, a Delaware corporation (“Subtenant”).

 

RECITALS

 

WHEREAS, Sublandlord is the current “Tenant” and SJ Rincon LLC, a Delaware
limited liability company (as successor-in-interest to Montague Rincon Property,
LLC, a Delaware limited liability company) (“Master Landlord”) is the current
“Landlord” under that certain Lease Agreement dated April 19, 2013 (as the same
may be further amended from time to time, the “Master Lease”), a true and
correct copy of which existing Master Lease (with certain commercial terms
redacted, and subject to the clarification regarding the Subtenant’s Share of
the Complex in Section 5(C) hereof) is attached hereto as Exhibit A and made a
part hereof, covering certain premises (the “Premises”) comprising approximately
65,223 rentable square feet in that certain building located at 1060 Rincon
Circle, San Jose, California 95131 (the “Building”), as more particularly
described in the Master Lease and as depicted on Exhibit B attached hereto and
made a part hereof..

 

WHEREAS, Subtenant wishes to sublease from Sublandlord the entire Premises,
together with those rights that Sublandlord has to use the Common Area pursuant
to the Master Lease (the “Sublease Premises”), and Sublandlord wishes to
sublease the Sublease Premises to Subtenant, pursuant to the terms of this
Sublease.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Sublease, and for other valuable consideration which they hereby
acknowledge, the parties agree as follows:

 

1.     DEFINED TERMS. Terms used in this Sublease which are not specifically
defined herein shall have the same meaning as they have in the Master Lease.

 

2.     SUBLEASE OF SUBLEASE PREMISES. Subject to the provisions and conditions
of this Sublease, Subtenant agrees to sublease the Sublease Premises from
Sublandlord and Sublandlord agrees to sublease the Sublease Premises to
Subtenant. This Sublease and Subtenant’s rights to the Sublease Premises shall
be subject to the terms and provisions of the Master Lease.

 

3.     TERM. This Sublease shall take effect as of the later of the Effective
Date of this Sublease or the date that Sublandlord obtains Master Landlord’s
written consent to this Sublease and Tenant’s alteration plans shown on Exhibit
C attached hereto (“Alteration Plans”); provided that Subtenant’s execution of
the Landlord Consent to Sublease relating to this Sublease shall be deemed
confirmation that the condition regarding approval of the Alteration Plans has
been satisfied. Subtenant shall timely provide such information as Master
Landlord requires, and otherwise comply in all respects with the Master Lease.
Sublandlord or Subtenant may elect to terminate this Sublease by delivery of
written notice thereof to the other party if Sublandlord fails for any reason to
obtain Master Landlord’s written consent to this Sublease within thirty (30)
days from the date hereof. Further, Sublandlord may terminate this Sublease upon
written notice to Subtenant if Subtenant fails to provide the Security Deposit
(as defined herein) and First Rent (as defined herein) within five (5) business
days of the later to occur of (i) Subtenant’s execution of the Sublease or (ii)
receipt of Master Landlord’s consent to this Sublease.

 

The term of the Sublease (“Sublease Term”) shall commence on the latest to occur
of: (i) mutual execution of the Sublease; (ii) receipt of Master Landlord's
signed written consent to the Sublease; (iii) the date Subtenant provides proof
of insurance required by the Sublandlord pursuant to this Sublease and Master
Landlord pursuant to the Master Lease; or (iv) the date Subtenant provides both
the Security Deposit and First Rent; or (v) the earlier of (A) the date
Subtenant commences business operations in the Sublease Premises or (B)
September 1, 2017 (the “Sublease Commencement Date”).

 

 
1

--------------------------------------------------------------------------------

 

  

Subtenant shall be granted access to the Sublease Premises for the purpose of
delivering furniture, fixtures and equipment, and installing improvements that
have been approved in writing by Sublandlord and Master Landlord upon the latest
to occur of subsections (i) through (iv), inclusive, in the immediately
preceding paragraph, and receipt of Subtenant’s general contractor’s proof of
insurance in amounts required by this Sublease and/or by the Master Landlord
(the “Early Occupancy Date”). No Base Rent or Sublease Additional Rent (both as
defined herein) shall be payable during the time period between the Early
Occupancy Date and June 30, 2017 (unless the Sublease Commencement date occurs
prior to June 30, 2017, in which case Base Rent and Sublease Additional Rent
shall be due and payable beginning on the Sublease Commencement Date). Sublease
Additional Rent (but no Base Rent) shall be payable between July 1, 2017 and the
Sublease Commencement Date. Any such occupancy between the Early Occupancy Date
and the Sublease Commencement Date shall otherwise be subject to all provisions
and conditions of the Sublease and Master Lease. In no event shall Subtenant
conduct business operations in the Sublease Premises during the period between
the Early Occupancy Date and the Sublease Commencement Date.

 

4.     EXPIRATION DATE. The Sublease Term shall expire on July 31, 2023 (the
“Expiration Date”), unless sooner terminated pursuant to the terms hereof.
Subtenant shall have no option to extend the term of this Sublease, nor any
right of first offer or refusal with respect to other space, nor any express
right of termination, notwithstanding anything in the Master Lease to the
contrary. The term of this Sublease shall automatically terminate if the term of
the Master Lease terminates for any reason. Any hold over beyond the expiration
or earlier termination of the term of this Sublease shall only be with the
consent of Sublandlord and Master Landlord, which consent may be withheld in
Sublandlord's and/or Master Landlord’s sole discretion. Without limitation of
the other provisions of the Master Lease which so apply, the provisions of the
Master Lease relating to any hold over under the Master Lease are expressly
stated to apply to any such hold over under this Sublease except that Subtenant
shall have no right to hold over in the Premises. Notwithstanding the foregoing,
in the event that (i) Sublandlord does not exercise any right it has pursuant to
the Master Lease to extend the term of the Master Lease, and (ii) Subtenant has
an agreement in place with Master Landlord to lease the Subleased Premises
directly from Master Landlord commencing upon the expiration of the Master
Lease, then the Expiration Date of this Sublease shall be extended to be
coterminous with the expiration of the term of the Master Lease. Rent during any
such extension shall be payable to Sublandlord at the same rate as for the
immediately prior month.

 

 
2

--------------------------------------------------------------------------------

 

  

5.     RENT.

 

A.     Commencing on the Sublease Commencement Date, Subtenant shall pay monthly
rent ("Base Rent") to Sublandlord during the term of this Sublease, without
offset, deduction or abatement, which Base Rent shall be:

 

Sublease Period

Base Rent Rate

Monthly Base Rent Payment

Sublease Commencement Date* - 8/31/18

$1.25 per RSF

$81,528.75

9/1/18 - 8/31/19

$1.288 per RSF

$84,007.22

9/1/19 - 8/31/20

$1.327 per RSF

$86,550.92

9/1/20 - 8/31/21

$1.367 per RSF

$89,159.84

9/1/21 - 8/31/22

$1.408 per RSF

$91,833.98

9/1/22 - 7/31/23

$1.450 per RSF

$94,573.35

 

* Subject to the Free Rent Period (as defined below).

 

B.     Base Rent shall be payable to Sublandlord on a monthly basis at the
address set forth in Section 23 below, and shall be due and payable on the first
(1st) day of each calendar month. Notwithstanding the foregoing, but provided
Subtenant is not then in default hereunder beyond any applicable notice and cure
period, the Base Rent shall be abated for three (3) months to be applied during
months two (2), three (3) and four (4) of the Sublease Term (“Free Rent
Period”). Subtenant shall remain responsible for all utilities to the Sublease
Premises, and all Sublease Additional Rent (as defined below) during the Free
Rent Period. If the Sublease Commencement Date is other than the first day of a
calendar month, or the Expiration Date is other than the last day of a calendar
month, then the Rent (as defined below) shall be prorated based upon the actual
number of days in such calendar month.

 

C.      In addition to Base Rent, commencing on the first to occur of the
Sublease Commencement Date or July 1, 2017, Subtenant shall pay to Sublandlord,
without offset, deduction or abatement, all costs of Common Area Maintenance
Costs, Taxes, and Insurance for the Building, and Subtenant's Share of the
Common Area Maintenance Costs, Taxes, and Insurance in the Complex (collectively
“Sublease Additional Rent”) to Sublandlord in accordance with the provisions and
conditions of the Master Lease. Estimated payments of Sublease Additional Rent
shall be payable to Sublandlord at the address set forth in Section 23 below on
a monthly basis as per the Master Lease, and shall be due and payable on the
first (1st) day of each calendar month. Subtenant shall be responsible to pay
for any annual reconciliation of Sublease Additional Rent as per the terms of
the Master Lease. If Sublandlord incurs costs or expenses, including, without
limitation, increased Sublease Additional Rent or Rent under the Master Lease by
reason of Subtenant causing any damage to the Sublease Premises or any
surrounding areas, or by reason of any disproportionate or excessive use of
Building systems or utilities, then such costs and expenses shall be paid by
Subtenant to Sublandlord as Sublease Additional Rent as set forth in Section
5(E) below, which shall be paid in addition to monthly estimated Sublease
Additional Rent payments. “Subtenant’s Share” is defined to be a fraction, the
numerator of which is the number of square feet of the Sublease Premises and the
denominator of which is (i) as to the Building, the total number of square feet
of the Building, and (ii) as to the Complex, the total number of square feet of
the Complex. As of the Sublease Commencement Date, Subtenant’s Share of the
Building shall be equal to 100%. Subtenant acknowledges that the Master Lease
was signed when the Master Landlord’s predecessor-in-interest owned three
buildings in the Complex consisting of a total of 208,795 rentable square feet.
Therefore, the Master Lease reports that Sublandlord’s proportionate share of
the Complex is 31.24%. We have been informed that the area included in the
Complex may have since been reduced. If the Complex area has been reduced,
Sublandlord’s proportionate share (and therefore Subtenant’s Share) of the
Complex may have increased, and Subtenant agrees to pay such increased share.

 

 
3

--------------------------------------------------------------------------------

 

  

D.      In addition, Subtenant shall pay to Sublandlord, without offset,
deduction or abatement, for Subtenant’s Share of all other rent, sums, costs and
expenses of any nature required to be paid by Sublandlord under the Master Lease
by reason of Subtenant’s use or occupancy of the Sublease Premises.

 

E.     Base Rent, Sublease Additional Rent and all other costs and expenses
payable hereunder by Subtenant shall be referred to collectively, as "Rent." All
monthly Base Rent and estimated payments of Sublease Additional Rent shall be
paid on a monthly basis and are due and payable the first day of each month. All
Rent (other than Base Rent and estimated Sublease Additional Rent) shall be paid
by Subtenant on the earlier of (i) the date required for payment of same under
the Master Lease or as specified in this Sublease, or (ii) ten (10) days
following Sublandlord's written demand therefor. Sublandlord may impose a late
charge of five percent (5%) of the amount due for any Rent payment not received
on or before the date it is due. In addition, all amounts not paid by Subtenant
on or before the date due shall bear interest at the rate of ten percent (10%)
per annum. Notwithstanding the foregoing, before assessing a late charge or late
interest the first time in any twelve (12) month period, Sublandlord shall waive
such late charge and late interest if Subtenant pays such delinquency within
five (5) days thereafter.    

 

6.      FIRST RENT. Upon obtaining Master Landlord’s written consent to this
Sublease Subtenant shall deliver to Sublandlord one (1) full month's Base Rent
(collectively, “First Rent”) to be applied to the first calendar month of the
Sublease Term.

 

7.     FURNITURE. On the Sublease Commencement Date, Sublandlord shall convey to
Subtenant ownership of that certain furniture (the “Furniture”) currently
located in the Sublease Premises as of the Effective Date, and the Emergency
Generator and Generator Equipment (both as defined in the Master Lease) pursuant
to the Bill of Sale attached as Exhibit D and incorporated herein by this
reference. All such Furniture, the Emergency Generator and Generator Equipment
are provided by Sublandlord to Subtenant in their current “AS IS, WHERE IS”
condition with all faults and without representation or warranty from
Sublandlord. Subtenant may modify, remove, relocate or dispose of the Furniture
or any portion thereof or the Emergency Generator or Generator Equipment without
recourse or obligation to the Sublandlord. All representations or warranties
relating to such Furniture and/or Emergency Generator and/or Generator
Equipment, whether express or implied, are expressly disclaimed and excluded.
Subtenant hereby expressly releases Sublandlord from any liability or Master
Lease obligations related to the Furniture and/or Emergency Generator and/or
Generator Equipment.

 

8.     CONDITION OF THE SUBLEASE PREMISES. Subtenant represents and warrants
that Subtenant has reviewed the Sublease Premises and has independently
determined that the Sublease Premises are suitable for its intended uses.
SUBTENANT ACCEPTS THE SUBLEASE PREMISES "AS IS, WHERE IS," WITHOUT
REPRESENTATION OR WARRANTY BY SUBLANDLORD. ALL OTHER REPRESENTATIONS AND
WARRANTIES OF SUBLANDLORD, EXPRESS OR IMPLIED, ARE EXCLUDED. Sublandlord will
not be required to make any improvements to the Premises or Sublease Premises,
or to provide any tenant improvement or other allowance to Subtenant.

 

 
4

--------------------------------------------------------------------------------

 

  

9.     USE OF THE SUBLEASE PREMISES. Subtenant shall use the Sublease Premises
only for the purposes expressly permitted by the Master Lease and for no other
purpose. Subtenant shall use the Sublease Premises in full compliance with, and
subject to the limitations contained in the Master Lease, and in compliance with
all applicable laws and regulations. In addition to the indemnities set forth in
the Master Lease, Subtenant shall indemnify, defend and hold Sublandlord
harmless from and against any and all claims, losses, damages and expenses,
including reasonable attorneys' fees and legal costs, incurred by or asserted
against Sublandlord and arising from or relating to (i) any act or occurrence
within the Sublease Premises or resulting from Subtenant’s use thereof
(provided, however, Subtenant’s obligation to indemnify and defend Sublandlord
from the foregoing shall only apply to claims, losses, damages and expenses,
including reasonable attorneys' fees and legal costs, incurred by or asserted
against Sublandlord and arising from or relating to events arising from acts and
occurrences within the Sublease Premises from the Early Occupancy Date through
the Expiration Date), (ii) any act or occurrence resulting from the acts or
omissions of Subtenant or any of its employees, agents, contractors or invitees,
(iii) any breach or default by Subtenant under this Sublease or any acts or
omissions of Subtenant, its employees, agents, contractors or invitees that
constitute a breach or default under the Master Lease, and/or (iv) the
introduction or use by Subtenant, its employees, agents, contractors or invitees
of any Hazardous Materials (as defined in the Master Lease) on or about the
Sublease Premises. Notwithstanding the foregoing sentence to the contrary,
Subtenant’s indemnity of Sublandlord shall not apply to (x) any claims, losses,
damages and expenses to the extent resulting from the negligence or willful
misconduct of Sublandlord or any of Sublandlord’s licensee’s or the partners,
directors, officers, agents, employees, invitees or contractors of Sublandlord
or any of Sublandlord’s licensees or Sublandlord’s default under this Sublease
beyond applicable notice and cure periods (collectively, the “Excluded Claims”).
Subtenant hereby assumes all risk of loss of, or damage to, property of
Subtenant in, upon or about the Sublease Premises arising from any cause
occurring from and after the date of this Agreement, and Subtenant hereby waives
all claims in respect thereof against Sublandlord.

 

10.     ALTERATIONS. In addition to, and without limitation of the restrictions
and limitations on alterations, additions or improvements as set forth in the
Master Lease, Subtenant shall not make any improvements, alterations, additions,
changes or modifications to the Sublease Premises (other than minor cosmetic
alterations that do not affect the Building, the Building structural components,
the Building exterior, the Building’s electrical and mechanical and cannot be
seen from outside the Sublease Premises) without first obtaining the written
consent of Sublandlord and Master Landlord. Sublandlord’s consent to alterations
shall not be unreasonably withheld. Sublandlord shall provide its consent or a
detailed response as to why such consent is being withheld with respect to
Subtenant’s proposed alterations or improvements within ten (10) business days
after Subtenant has delivered such request to Sublandlord. Subtenant must obtain
the prior written consent of Sublandlord and Master Landlord to all proposed
plans, drawings, consultants and contractors prior to performing any such
alterations (other than minor cosmetic alterations that do not affect the
Building, the Building structural components, the Building exterior, the
Building’s electrical and mechanical and cannot be seen from outside the
Sublease Premises). Sublandlord hereby approves the Alteration Plans in the form
attached hereto as Exhibit C; provided that Subtenant shall obtain Sublandlord’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) to any modifications to the Alteration Plans. If any alterations are
permitted by Sublandlord and Master Landlord, such alterations shall be
performed at Subtenant’s sole cost and expense and in accordance with all of the
terms of this Sublease and the Master Lease, and Subtenant shall pay any fees or
costs payable to Master Landlord or otherwise incurred in connection therewith.
Sublandlord shall bear no cost or expense or liability in connection with any
such alterations. Subtenant shall provide Sublandlord with written evidence
satisfactory to Sublandlord and/or Master Landlord that all contractors,
suppliers and vendors have been paid in full for services related to the
Sublease Premises, which shall include, but not be limited to, executed
unconditional mechanic’s lien releases complying with California Civil Code
Sections 8134 and 8138 from all contractors, suppliers and vendors performing
any alterations or improvements in the Sublease Premises. Subtenant shall
indemnify, defend and hold harmless Sublandlord and Master Landlord for any
claims, damages or liabilities (including attorneys’ fees and legal costs)
related to or arising from any liens or encumbrances placed on the Building or
Sublease Premises related to Subtenant’s alterations or improvements. If
Subtenant fails to timely discharge any liens in the manner and within the
timelines prescribed by Section 8(c) of the Master Lease, then Sublandlord may
pay the lien claim, and any amounts so paid, including expenses and interest,
shall be paid by Subtenant to Sublandlord within ten (10) days after Sublandlord
has invoiced Subtenant therefor.

 

Subtenant shall comply in all respects with the Master Lease as it relates to
any alteration and/or improvement work.

 

 
5

--------------------------------------------------------------------------------

 

  

Upon the expiration of the Sublease Term, Subtenant shall remove any
improvements or alterations required to be removed by Master Landlord and repair
any damage caused by such removal, and otherwise comply with the Master Lease as
it relates to surrender/restoration. Further, upon the expiration of the
Sublease Term, Subtenant shall remove its personal property and furniture
(including, without limitation, the furniture conveyed by Sublandlord to
Subtenant) and repair any damage caused by such removal.

 

11.     MAINTENANCE. Subtenant shall perform all of the obligations of the
“Tenant” under the Master Lease with respect to the cleaning, maintenance,
repair and replacement of the Premises and, without limitation of the foregoing,
shall keep and maintain the Sublease Premises, all equipment serving the
Sublease Premises, and all of Subtenant’s equipment and property contained
therein in good and clean order, condition and repair. At the expiration or
earlier termination of the term of this Sublease, Subtenant shall surrender the
Sublease Premises to Sublandlord in good condition and repair except for
ordinary wear and tear and in the condition required for the surrender of same
under the provisions of the Master Lease and this Sublease. In addition, and
without limitation of the foregoing, Subtenant shall (i) if Master Landlord or
Sublandlord so requests, remove any improvements or alterations made by
Subtenant to the Sublease Premises, repair any damage caused by such removal,
and restore the Sublease Premises to the condition as it existed prior to the
installation of such improvements or alteration, and (ii) if Master Landlord or
Sublandlord so requests, leave any improvements or alterations made by Subtenant
to the Sublease Premises, except for any trade fixtures or personal property
installed or placed by Subtenant in the Sublease Premises, which shall be
removed by Subtenant prior to the expiration or earlier termination of the
Sublease. Subtenant shall repair any damage caused to the Sublease Premises
resulting from the removal of improvements, alterations, fixtures, personal
property or equipment. Following Subtenant's vacation of the Sublease Premises,
and prior to the expiration of the term of this Sublease Term, Sublandlord will
conduct an inspection of the Sublease Premises. Sublandlord may remedy any
deficiencies in Subtenant’s restoration and/or surrender work, and the cost
thereof shall be payable by Subtenant to Sublandlord upon demand. If Subtenant
fails to reimburse Sublandlord for such costs within five (5) days of
Sublandlord’s written demand, Sublandlord may draw such costs from the Security
Deposit.

 

12.     UTILITIES/JANITORIAL/OTHER COSTS. Subtenant shall contract with and pay
to third party providers for any and all costs and expenses for the use or
consumption of telephone, telecommunications services, electricity, water,
chilled water, and other utilities to the Sublease Premises during the term of
this Sublease pursuant to the terms of the Master Lease or as requested by
Subtenant. If any such utilities are provided by the Master Landlord, Subtenant
shall pay for such costs as a portion of Sublease Additional Rent. Sublandlord
shall have no liability or responsibility for, and there shall be no abatement
of Rent with respect to, any interruption of any utility, telephone or other
services to the Sublease Premises.    

 

13.     INSURANCE.      Subtenant shall maintain (at a minimum) the insurance
coverage required by the Master Lease in the form and subject to the
requirements contained therein.

 

The minimum limits of policies of insurance required of Subtenant under this
Sublease shall in no event limit the liability of Subtenant under this Sublease.
In addition to the insurance requirements set forth in the Master Lease, such
insurance shall: (a) name Sublandlord, Master Landlord and any other party
Sublandlord so specifies, as an additional insured or loss payee; (b) be issued
by an insurance provider licensed to do business in the province in which the
Sublease Premises is located having a rating of not less than A-VIII in Best’s
Insurance Guide or which is otherwise acceptable to Sublandlord; (c) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Sublandlord or Master Landlord is excess and is non-contributing with any
insurance requirement of Subtenant; (d) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days' prior written notice shall
have been given to Sublandlord and Master Landlord; and (e) have deductible
amounts not to exceed $5,000.00. Notwithstanding the foregoing, Sublandlord may
require Subtenant to conform, with respect to the Sublease Premises, to such
additional and/or greater insurance requirements as may be required from time to
time under the Master Lease or by the Master Landlord. Subtenant shall deliver
said policy or policies or certificates thereof to Sublandlord on or before the
Commencement Date and at least thirty (30) days before the expiration dates
thereof. If Subtenant shall fail to procure such insurance, or to deliver such
policies or certificate, within such time periods, Sublandlord may, at its
option, in addition to all of its other rights and remedies under this Sublease,
and without regard to any notice and cure periods set forth in this Sublease,
procure such policies for the account of Subtenant, and the cost thereof shall
be paid to Sublandlord as Sublease Additional Rent within ten (10) days after
delivery of bills therefor.

 

 
6

--------------------------------------------------------------------------------

 

  

Subtenant agrees to have its insurance companies issuing property damage
insurance waive any rights of subrogation that such companies may have against
Sublandlord and/or Master Landlord. Subtenant hereby waives any right or claim
that it may have against Sublandlord on account of any loss or damage to its
property to the extent such loss or damage is insurable under policies of
insurance for fire and all risk coverage, theft, public liability, or other
similar insurance.

 

Subtenant shall carry and maintain during the entire Sublease term, at
Subtenant's sole cost and expense, increased amounts of the insurance required
to be carried by Subtenant pursuant to this Section 13, and such other
reasonable types of insurance coverage and in such reasonable amounts covering
the Sublease Premises and Subtenant's operations therein, as may be reasonably
requested by Sublandlord or Master Landlord from time to time. 

 

14.     ASSIGNMENT/SUBLETTING.

 

A.     Subtenant shall not transfer, assign, encumber or sublet (collectively,
“Transfer”) all or any portion of the Sublease Premises or its interest under
this Sublease, directly or indirectly, by operation of law or otherwise, without
the prior written consent of both Sublandlord and Master Landlord, which consent
shall not be unreasonably withheld by Sublandlord. In addition to the
requirements of this Sublease, any Transfer shall be subject to the conditions
and requirements for such Transfer as set forth in the Master Lease. Any fee
charged by Master Landlord in connection with any Transfer shall be paid by
Subtenant. Subtenant shall reimburse Sublandlord for its actual costs incurred
with respect to such proposed Transfer within ten (10) days of Sublandlord’s
written demand. Subtenant shall pay to Sublandlord one hundred percent (100%) of
any sums received in connection with such Transfer in excess of the monthly Base
Rent payable hereunder. The term “Transfer” shall include, without limitation,
any transfer, assignment, sublease, hypothecation or other action or event that
would require the consent of Master Landlord under the Master Lease if Subtenant
were the Tenant thereunder. For greater certainty, “Transfer” includes any
direct or indirect change of control of the Subtenant, by way of the transfer or
sale of shares, limited partnership units, or equity interests of the Subtenant,
as the case may be, constituting more than 50% of the equity interests of the
Subtenant, in any manner whatsoever. Notwithstanding the foregoing, Subtenant
may make a Permitted Transfer (as such term is defined in the Master Lease) of
all or a part of its interest in this Sublease or all or any part of the
Subleased Premises to a Permitted Transferee (as such term is defined in the
Master Lease) of Subtenant on the same terms and conditions set forth in Section
10(f) of the Master Lease as if Subtenant were the “Tenant” thereunder.

 

 
7

--------------------------------------------------------------------------------

 

  

B.     Notwithstanding anything to the contrary contained in this Section 14,
Sublandlord shall have the option, by giving written notice to Subtenant within
thirty (30) days after receipt of notice of any proposed Transfer (other than a
Permitted Transfer to a Permitted Transferee), to recapture all of the Sublease
Premises. Such recapture notice shall cancel and terminate this Sublease as of
the effective date of the proposed Transfer. If Sublandlord declines, or fails
to elect in a timely manner to recapture the Sublease Premises under this
Section 14(B), then, provided Sublandlord and Master Landlord have consented to
the proposed Transfer (and if Master Landlord has not exercised any right it may
have to recapture such space), Subtenant shall be entitled to proceed to
transfer the Sublease Premises to the proposed transferee.

 

C.     If Sublandlord and Master Landlord consent to a Transfer, (i) the terms
and conditions of this Sublease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Subtenant or a transferee, (iii) Subtenant shall deliver to
Sublandlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Sublandlord, and (iv) no Transfer relating to this Sublease or agreement entered
into with respect thereto, whether with or without Sublandlord's consent, shall
relieve Subtenant or any guarantor of this Sublease from liability under this
Sublease. Sublandlord or its authorized representatives shall have the right at
all reasonable times to audit the books, records and papers of Subtenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer premium respecting any Transfer shall be found understated,
Subtenant shall, within thirty (30) days after demand, pay the deficiency and
Sublandlord's costs of such audit.

 

15.     CASUALTY OR TAKING. In the event of any casualty or the exercise or
threatened exercise of the power of eminent domain, any rights to damages or
compensation relating to any improvements installed by Sublandlord shall belong
to Sublandlord in all cases, and any election by Subtenant to terminate this
Sublease shall not bind Sublandlord which alone shall exercise any right to
terminate the term of the Master Lease. Any condemnation award for any
improvements paid for by Subtenant, to the extent Subtenant has the right to
remove same from the Sublease Premises on the termination of the term of this
Sublease, may be claimed by Subtenant, subject to any rights of Master Landlord
under the Master Lease.

 

16.     DEFAULT.

 

A.     Any occurrence which would constitute a default or breach of Tenant under
the Master Lease shall apply to this Sublease and constitute a default
hereunder, as if the term “Subtenant” were substituted for the term “Tenant,”
and the term “Sublandlord” were substituted for the term “Landlord,” except that
all periods for the cure of any such failure, breach or default by Subtenant
under Section 17 of the Master Lease shall be reduced from the time provided
therein by two (2) days for defaults described in Section 17(a), (c) and (d) of
the Master Lease, and five (5) days in the case of defaults described in Section
17(f) of the Master Lease (and in no event shall Subtenant have more than a
total of thirty (30) days to cure a default described under Section 17(f) of the
Master Lease). In the event of any such breach or default by Subtenant,
Sublandlord shall have all remedies available under law and equity, as well as
those available to Master Landlord under the Master Lease.

 

B.     Any provision of the Master Lease which gives the Tenant the right to
exercise self-help remedies, to commence arbitration, or to offset or reduce
rent payments, shall apply only as between Sublandlord and Master Landlord, and
may only be exercised by Sublandlord and not Subtenant.

 

 
8

--------------------------------------------------------------------------------

 

  

17.     COMPLIANCE WITH MASTER LEASE TERMS. This Sublease is subject to the
terms and conditions of the Master Lease and the matters to which the Master
Lease is subject and subordinate pursuant to the terms thereof. Except with
respect to provisions of this Sublease which are expressly inconsistent with or
which modify the Master Lease, Subtenant shall comply with and perform all
terms, covenants and conditions of the Master Lease relating to the Sublease
Premises and use of common areas and accruing from and after the Commencement
Date as if Subtenant were the "Tenant" thereunder. In addition, Subtenant hereby
assumes and shall be bound by all of “Tenant's” indemnities, waivers, covenants
and agreements in favor of the Master Landlord and contained in the Master Lease
accruing from and after the Commencement Date, and the same shall be
incorporated in, and applicable to this Sublease by this reference, and shall
inure to the benefit of Master Landlord as well as Sublandlord, as if the term
"Sublandlord" were substituted for the term "Landlord" therein. In the event of
any default by Subtenant under this Sublease, Sublandlord shall have all of the
rights and remedies available to the "Landlord" under the Master Lease, all of
such rights and remedies being incorporated in this Sublease by this reference.
Sublandlord shall not be required to perform the obligations of the Master
Landlord under the Master Lease and shall have no liability to Subtenant arising
from or related to Master Landlord's failure to perform any of its obligations
under the Master Lease. Notwithstanding anything in this Section 17 to the
contrary, Sublandlord shall not be deemed or construed to have undertaken any
obligation or liability of the "Landlord" under the Master Lease. Subtenant
shall not take any action, nor consent to or permit any action to be taken by
any of its employees, agents, contractors, licensees or invitees that would its
cause a default under any provision of the Master Lease. If Sublandlord fails to
perform any act on its part to be performed hereunder, or fails to take any
action or make any payment due under the Master Lease, and if Sublandlord’s
failure continues for thirty (30) days after Sublandlord receives written notice
from Subtenant (or such shorter time period as may be reasonably be required to
avoid a default under the Master Lease), then Subtenant may, but shall not be
obligated to make such payment or perform such act. Without limiting Subtenant’s
rights or remedies, all such sums paid, and all costs and expenses of performing
any such act, shall be payable by Sublandlord to Subtenant upon demand. The
following provisions of the Master Lease are hereby expressly not incorporated
into this Sublease: Basic Lease Information (with the exception of the
identification of the Premises, Land, Project, Complex, Utilities, Tenant’s
Proportionate Share, Minimum Insurance and Parking), 3(a), 3(c), 4, 5, any
reference to the Tenant Improvement Allowance in Exhibit D, Exhibit F, Exhibit H
and Exhibit K.

 

18.     TIME OF ESSENCE. Time is of the essence of this Sublease and each of its
provisions.

 

19.     PARTIAL INVALIDITY. If any term, provision or condition contained in
this Sublease shall, to any extent, be invalid or unenforceable, the remainder
of this Sublease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Sublease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

20.     GOVERNING LAW. This Sublease shall be construed and enforced in
accordance with the laws of the State of California. Any litigation or other
dispute resolution between the parties relating to this Agreement will take
place in the courts of San Diego County.

 

21.     BROKERS. Except Newmark Knight Grubb Frank and Jones Lang LaSalle,
Sublandlord and Subtenant hereby warrant to each other that neither has retained
or employed any real estate broker or agent in connection with the negotiation
of this Sublease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's engagement of, or commitment to any real estate broker or
agent. Sublandlord has entered into a separate commission agreement with Newmark
Knight Grubb Frank for the payment by Sublandlord of a commission pursuant to
the terms of such agreement. The parties have been informed that Newmark Knight
Grubb Frank and Jones Lang LaSalle have entered into a separate agreement for
the payment of a portion of such commission to Jones Lang LaSalle. Sublandlord
shall have no obligation to ensure that such commission is paid by Newmark
Knight Grubb Frank to Jones Lang LaSalle.

 

 
9

--------------------------------------------------------------------------------

 

  

22.     ATTORNEY'S FEES. In the event that either party should bring suit for
the possession of the Sublease Premises, for the recovery of any sum due under
this Sublease, or because of the breach of any provision of this Sublease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

23.     NOTICES. Any notice required or given under this Sublease shall be in
writing to each party at the address as set forth below, by hand delivery,
overnight courier, or by certified mail, postage prepaid, return receipt
requested, effective upon delivery to the address specified below. The addresses
of each party shall be changed by notice given the other party in accordance
with the provisions of this Section 23.

 

To Sublandlord:           CSR Technology, Inc.

c/o Qualcomm Incorporated

5775 Morehouse Drive

San Diego, California 92121

Attention: Vice President Real Estate

And Facilities

 

To Subtenant:               Exar Corporation

48720 Kato Road 

Fremont, CA 94539

Attn: Jessica Wu

 

24.     SECURITY DEPOSIT. Subtenant shall deposit with Sublandlord a security
deposit (the “Security Deposit”) in the amount of $163,057.50 upon the execution
of the Sublease as security for the faithful performance and observance by
Subtenant of the terms, covenants and conditions of this Sublease. Such Security
Deposit shall be governed by the provisions of Section 6 of the Master Lease as
if Subtenant were the “Tenant” thereunder and Sublandlord were the “Landlord”
thereunder. Provided that Subtenant has not defaulted on any of its obligations
under the Sublease during the Sublease Term, Sublandlord shall have the option,
upon fourteen (14) days’ prior notice to Subtenant, to apply the Security
Deposit to the final two (2) months of Base Rent payable under the Sublease as
such Base Rent becomes due. If Sublandlord does not so apply the Security
Deposit against Base Rent, and Subtenant shall have fully performed this
Sublease, the Security Deposit, or any balance thereof that has not theretofore
been applied by Sublandlord, shall be returned to Subtenant, without payment of
interest, within sixty (60) days after the expiration or earlier termination of
the Sublease Term and after Subtenant has vacated the Sublease Premises. In the
event of termination of Sublandlord’s interest in this Sublease, Sublandlord
shall transfer the Security Deposit to Sublandlord’s successor in interest
whereupon Sublandlord shall be released from all liability for the return or
accounting therefor. No trust relationship is created herein between Sublandlord
and Subtenant with respect to the Security Deposit.

 

25.     SIGNAGE. Subject to the terms of the Master Lease, and subject to Master
Landlord’s prior written consent, Subtenant may install, at its sole cost,
signage as permitted under the Master Lease. Such signage must be pre-approved
in writing by Sublandlord and Master Landlord, and otherwise comply with the
terms of the Master Lease. With respect to Sublandlord’s approval, such approval
shall not be unreasonably withheld, conditioned or delayed. Sublandlord confirms
that, to Sublandlord’s actual knowledge as of the Effective Date of this
Sublease, without duty of inquiry, there is no restriction, other than city
approval and Master Landlord’s approval, that would prohibit Subtenant from
installing a building façade sign similar to what is on the Building as of the
Effective Date of this Sublease; provided, however, that Subtenant shall be
solely responsible for confirming the same and Sublandlord shall have no
liability in the event such signage is prohibited.

  

 
10

--------------------------------------------------------------------------------

 

  

26.     HAZARDOUS MATERIALS. Subtenant shall be responsible for compliance with
all hazardous materials and environmental laws regarding Subtenant’s, its
agents’ or employees’ activities within the Sublease Premises and the Building,
and to otherwise comply with all Master Lease provisions relating to hazardous
materials and environmental laws contained in the Master Lease. Subtenant shall
not use or store in, on or around the Sublease Premises or the Building any
hazardous materials, except in accordance with applicable environmental laws and
the Master Lease and upon the prior written consent of the Master Landlord and
the Sublandlord, whose consent may be withheld in their sole discretion.
Subtenant shall indemnify Sublandlord and Master Landlord for any claims, costs
or damages (including, without limitation, costs relating to investigation and
remediation) related to Subtenant’s, its agents’ or employees’ violation of
hazardous materials or environmental laws.

 

27.     SUBLANDLORD MAY PERFORM SUBTENANT'S COVENANTS. If Subtenant shall fail
to perform any of its covenants, obligations or agreements (whether it be an
obligation of payment or performance) under this Sublease, and such failure
shall have continued for a period of one (1) day after notice by Sublandlord to
Subtenant with respect to a default under Section 17(d) of the Master Lease, and
seven (7) days after notice by Sublandlord to Subtenant with respect to a
default under Section 17(f) of the Master Lease (unless such default is of the
type which cannot reasonably be cured within seven (7) days, then Subtenant
shall have such longer time as is reasonably necessary provided Subtenant
commences to cure within such seven (7) day period and diligently prosecutes
such cure to completion, but in no event more than thirty (30) days after
receipt of notice from Sublandlord), Sublandlord, without prejudice to any other
rights which it may have with respect to such default, may remedy such failure,
and the cost thereof to Sublandlord together with interest thereon at the rate
of 10% per annum from the date such cost was incurred by Sublandlord shall be
added to the Rent due on the next succeeding date on which Base Rent is payable
and such amount shall thereupon become due and payable as Rent in addition to
the regular payment of Base Rent and Base Rent then due. Sublandlord shall be
subrogated to the extent of such payment to all rights, remedies and priorities
of the payee of the amount paid by Sublandlord to remedy such default.
Sublandlord shall have the right, but not the obligation, to enter into the
Sublease Premises upon 24 hours’ prior notice to inspect the condition of the
Sublease Premises. No prior notice shall be required prior to entry in the event
of an emergency.

 

28.     PARKING. Subtenant shall have the right to use, at no additional charge,
the share of surface parking spaces allocated to Sublandlord with respect to the
Building (currently up to 236 unassigned surface parking spaces). Subtenant
shall comply with all terms and conditions of the Master Lease as it relates to
parking, including any rules and regulations applicable to use of the parking
facilities.

 

29.     ENTIRE AGREEMENT. It is understood and acknowledged that there are no
oral agreements between the parties hereto relating to the leasing of the
Sublease Premises and this Sublease supersedes and cancels any and all previous
negotiations and understandings, if any, between the parties hereto with respect
to the subject matter thereof. This Sublease contains all of the terms,
covenants, conditions, warranties and agreements of the parties relating in any
manner to the rental of the Sublease Premises, shall be considered to be the
only agreements between the parties hereto and their representatives and agents,
and none of the terms, covenants, conditions or provisions of this Sublease can
be modified, deleted or added to except in writing signed by the parties hereto.
All negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. There are no other representations or warranties
between the parties, and all reliance with respect to representations is based
totally upon the representations and agreements contained in this Sublease. If
Sublandlord or Subtenant signs as a corporation, partnership, trust or other
legal entity each person executing this Sublease on behalf of such party
represents and warrants that such party has been and is qualified to do business
in the state in which the Subleased Premises is located, that the entity has
full right and authority to enter into this Sublease, that each person signing
on behalf of the entity is authorized to bind the entity under this Sublease and
that this Sublease is binding upon such entity.

 

 
11

--------------------------------------------------------------------------------

 

  

30.     REPRESENTATIONS. Each party represents to the other that this Sublease
and the documents contemplated hereby shall, upon execution by the parties
thereto, and subject to receipt of the Master Landlord’s written consent, be the
legal, valid and binding obligation of such party. Sublandlord represents and
warrants to Subtenant that as of the date of this Sublease, (i) Sublandlord has
delivered a true, complete and correct copy of the Master Lease (with certain
commercial terms redacted) to Subtenant (subject to the clarification regarding
the Subtenant’s Share of the Complex in Section 5(C) above), (ii) the Master
Lease is in full force and effect, (iii) there is no default beyond applicable
notice and cure periods under the Master Lease on the part of either Master
Landlord or Sublandlord, (iv) Sublandlord is in exclusive possession of the
Sublease Premises pursuant to the Master Lease, and (v) Sublandlord has not
previously assigned, pledged, hypothecated or transferred its interest in the
Master Lease.

 

Subject to the due performance by the Subtenant of its obligations and
agreements contained herein, and except for any termination or expiration of the
Master Lease which occurs pursuant to the terms of the Master Lease, the
Sublandlord represents to Subtenant the following:

 

1.     That Subtenant shall enjoy quiet possession of the Sublease Premises,
subject to the provisions of the Sublease and Master Lease;

 

2.     Sublandlord shall reasonably enforce for the benefit of the Subtenant the
covenants and obligations of the Master Landlord under the Master Lease provided
that Sublandlord shall not be required to incur any cost (outside of
Sublandlord’s employee time) toward such enforcement;

 

3.     Subject to Master Landlord timely performing its obligations under the
Master Lease, and subject to Sublandlord’s rights and remedies under the Master
Lease, Sublandlord shall observe and perform all other obligations to be
performed by it as tenant under the Master Lease insofar as such obligations are
not required to be performed or observed by the Subtenant under this
Sublease.     

 

31.     Compliance with Anti-Corruption Legislation. Subtenant covenants,
represents and warrants to Sublandlord that, in connection with the transactions
contemplated by this Sublease or in connection with any other business
transactions involving Subtenant, Sublandlord, and everyone acting on its
behalf, the Subtenant will comply with and will not violate any anti-corruption
law or international anti-corruption standards, including but not limited to the
U.S. Foreign Corrupt Practices Act, in connection with the services it has
agreed to perform under this Sublease. Subtenant represents and warrants to
Sublandlord that Subtenant has not, and covenants and agrees that it will not,
in connection with the transactions contemplated by this Sublease or in
connection with any other business transactions involving Sublandlord, make,
promise, or offer to make any payment or transfer anything of value, directly or
indirectly, to any individual to secure an improper advantage.  It is the intent
of the parties that no payments or transfer of value shall be made which have
the purpose or effect of public or commercial bribery, acceptance of or
acquiescence in extortion, kickbacks, or other unlawful or improper means of
obtaining or retaining business.

 

 
12

--------------------------------------------------------------------------------

 

  

32.      Counterparts & Electronic Transmission. This Sublease may be
transmitted by electronic means of transmission and the reproduction of
signatures by way of such electronic means will be treated as though such
reproductions were executed originals. This Sublease may be executed in any
number of counterparts and all such counterparts taken together are deemed to
constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the parties, acting through their duly authorized employees,
have executed this Sublease as of the date first set forth above.

 

SUBLANDLORD:

 

CSR TECHNOLOGY, INC.

a Delaware corporation

 

 

By: ________________________________

   Its: _______________________________

SUBTENANT:

 

EXAR CORPORATION

a Delaware corporation

 

 

By: _______________________________

  Its: ______________________________

 

   

I have authority to bind the corporation.

I have authority to bind the company.

 

 
13

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Master Lease

 

 

 
14

--------------------------------------------------------------------------------

 

  

Exhibit B

 

Subleased Premises

 

 
15

--------------------------------------------------------------------------------

 

  

Exhibit C

 

Subtenant Alteration Plans

 

 
16

--------------------------------------------------------------------------------

 

  

Exhibit D

 

Bill of Sale

 

 

January 5, 2017

 

IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND AGREEMENTS BETWEEN THE
PARTIES, the receipt and sufficiency of which are hereby acknowledged, and for
other valuable consideration that the parties hereby acknowledge, CSR
TECHNOLOGY, INC., a Delaware corporation (“Transferor”), hereby grants and
conveys to EXAR CORPORATION, a Delaware corporation (“Transferee”), all of
Transferor’s right, title and interest in and to (i) that certain furniture in
the building located at 1060 Rincon Circle, San Jose, California 95131 (the
“Building”) as of the date hereof, and (ii) that certain emergency generator,
together with such conduits, cables, materials and equipment attached to the
Emergency Generator (collectively, the “Generator”), located in or about the
Building.

 

Transferor grants and conveys the Furniture and Generator to Transferee in their
“AS IS, WHERE IS” with all faults and without representation or warranty from
Sublandlord. All representations or warranties relating to the Furniture or
Generator, whether express or implied, are expressly disclaimed and excluded.
This grant and conveyance is made without warranty or representation by, or
recourse against, Transferor in any event whatsoever.

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of California as of the date hereof. 

 

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed by Transferor and
Transferee as of the date set forth above.


 

TRANSFEROR:


CSR TECHNOLOGY, INC.,

a Delaware corporation

 

By:_____________________________

Name:___________________________

Its: _____________________________

TRANSFEREE:

 

EXAR CORPORATION,

a Delaware corporation

 

By:____________________________

Name:__________________________

Its: ____________________________

 

 

 

17